PER CURIAM.
On this appeal, the defendant’s counsel points out a problem with the public defender’s lien. Orally, the trial judge imposed $150, but in the judgment the judge imposed $250. We therefore remand to the trial judge to determine which amount properly reflects his intent. At that time, the judge should also inform the defendant of his right to a hearing to contest the lien. Also upon remand, the trial judge should impose the mandatory $200 cost required by section 27.3455(1), Florida Statutes. It appears that the judge’s failure to impose it was merely an oversight. Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995) (en banc), (section 27.3455 is a “mandatory” cost which must be imposed in every judgment; trial court has no discretion to dispense with these costs; defendant’s circumstances and ability to pay are not relevant; and publication of these costs in the Florida Statutes provides every defendant with adequate notice). Accord Jones v. State, 661 So.2d 50 (Fla. 2d DCA 1995); Brown v. State, 658 So.2d 1058 (Fla. 2d DCA 1995).
*1158REVERSED AND REMANDED.
PETERSON, C.J., and COBB and ANTOON, JJ., concur.